                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CHARLES ARMOUR,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv-678-SMY
                                                  )
                                                  )
 V. SANTOS,                                       )
 A. GARCIA,                                       )
 MS. LISA KREBS,                                  )
 DANA SHOEMAKER,                                  )
 TERRY DEAN,                                      )
 BECKY PICKETT,                                   )
 BEVERLY HABBEA,                                  )
 TISH FINNEY,                                     )
 JESSICA KNELEB,                                  )
 ROBYN WEH,                                       )
 DOE ZERLINIE,                                    )
 ROBERT C. MUELLER,                               )
 DAVID STOCK,                                     )
 ILLINOIS DEPARTMENT OF                           )
 CORRECTIONS,                                     )
 JOHN BALDWIN,                                    )
 and WEXFORD HEALTH SOURCES,                      )
 INC.,                                            )
                                                  )
               Defendants.                        )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Charles Armour, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Taylorville Correctional Center, brings this action for alleged

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff alleges that while

at Centralia Correctional Center, Defendants were deliberately indifferent to his serious medical

needs, in violation of the Eighth Amendment. He also asserts claims under the Americans with


                                                 1
Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. and the Rehabilitation Act (“RA”), 29 U.S.C.

§§ 794–94e. Plaintiff seeks monetary damages and injunctive relief.

        This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).

                                         The Complaint

        Plaintiff makes the following allegations in his Complaint (Doc. 1): Prior to Plaintiff’s

incarceration, he had spinal fusion surgery in his neck on the C-4 through C-7 vertebras. (Doc. 1,

pp. 2 and 22). He also suffered from chronic lower back pain, degenerative disc disease,

seizure/convulsive muscle spasms, and fibromyalgia. (Id. at pp. 2 and 30). The disease has

progressed to the point where Plaintiff is now confined to a wheelchair due to his lower back pain.

(Id. at pp. 3 and 38).

        Plaintiff was transferred to Centralia Correctional Center (“Centralia”) on June 8, 2016 and

remained there until April 13, 2018. (Doc. 1, pp. 2-3). Despite the fact that he suffered from

numerous muscle spasms, seizures, and convulsions, that his blood pressure would spike to

dangerous levels, and that he lost use of his right arm, neither Dr. Santos nor Dr. Garcia would

provide him with medical assistance. (Id. at pp. 3 and 4). His medical records prior to his

incarceration indicated that he needed immediate surgical intervention for his lower back, but both

doctors refused to refer Plaintiff to an outside neurologist.    Dr. Santos also refused to order

Plaintiff a wheelchair and other necessary devices for his condition. (Id. at p. 4). Dr. Garcia



                                                 2
refused to prescribe Plaintiff adequate pain medication. Dr. Santos also continued ordering

Plaintiff physical therapy, despite the fact that Plaintiff’s physical therapists found it unsafe to

continue with such therapy. (Id. at pp. 3-4). Several nurses, including Dana Shoemaker, Terry

Dean, Tish Finney, Becky Pickett, and Beverly Habbea, were also aware that physical therapy had

been discouraged, yet they implemented their own physical therapy, which caused painful muscle

spasms and convulsions in Plaintiff’s legs. (Id. at p. 6).

       Lisa Krebs was aware of Plaintiff’s pre-incarceration medical history but also refused to

provide him with necessary medical equipment including a wheelchair with removable arms. (Id.

at p. 5). On numerous occasions, she was aware that Plaintiff defecated and urinated on himself

but refused to provide him with access to the shower immediately, and Plaintiff remained in his

own filth for seven to ten hours at a time. (Id.). The defendant nurses were also present when

Plaintiff urinated on himself, but also refused to provide him with any cleaning supplies and

refused to call a doctor when they witnessed his muscle convulsions. (Id. at pp. 6-7). Nursing

Director Jessica Kneleb also witnessed these seizures in July 2017 and refused Plaintiff care as

well as refused to contact his treating physician. (Id. at pp. 5-6).

       Robert Mueller and David Stock, both wardens at Centralia, implemented shower policies

which limited showers to 3 to 11 pm and prevented Plaintiff from showering when he had

incontinence incidents. (Id. at p. 8). As a result, Plaintiff developed sores due to the lack of

showers. They also failed to refer him to an emergency room for his uncontrolled spasms.

       On April 5, 2018, Plaintiff had a medical emergency in his cell and requested medical

attention from Correctional Officer Zerlinie. (Doc. 1, p. 9). Despite numerous requests for help,

Zerlinie refused to provide Plaintiff with medical attention.




                                                  3
       Robyn Weh had access to Plaintiff’s pre-incarceration and post-incarceration medical

records but refused to provide him with his records upon request. (Doc. 1, p. 7). Weh also

destroyed some of Plaintiff’s medical records. As a result, Plaintiff was denied access to the courts

and had difficulty obtaining an adequate evaluation and care for his medical condition.

       The deliberate indifference Plaintiff experienced from the medical staff at Centralia was

the fault of Wexford Health Sources, Inc. and John Baldwin, the Director of IDOC. (Doc. 1, pp.

10-11). Wexford was responsible for the supervision of its staff and its staff’s performance. Both

Wexford and Baldwin implemented policies that prevented Plaintiff from receiving adequate

medical care. (Id.).

       In addition to his claims for deliberate indifference, Plaintiff also asserts claims under the

ADA and RA. He alleges that he suffers from a disability due to his chronic back pain, which

leaves him confined to a wheelchair. Despite having a disability, Plaintiff was denied access to

timely showers, the yard, and the law library, as well as accessible bathrooms and dormitory

facilities. (Id. at pp. 9-10). He also was denied access to needed equipment including a specialized

wheelchair, foot wear, and other orthopedic devices. (Id. at p. 10).

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following Counts:

       Count 1:        V. Santos, A. Garcia, Lisa Krebs, and Jessica Kneleb were
                       deliberately indifferent under the Eighth Amendment to
                       Plaintiff’s spinal condition.

       Count 2:        Dana Shoemaker, Terry Dean, Tish Finney, Becky Pickett, and
                       Beverly Habbea were deliberately indifferent under the Eighth
                       Amendment to Plaintiff’s spinal condition.

       Count 3:        Robyn Weh was deliberately indifferent under the Eighth
                       Amendment to Plaintiff’s serious medical condition by failing to
                       provide Plaintiff with his medical records.



                                                 4
        Count 4:          Defendants violated the Americans with Disabilities Act and/or
                          the Rehabilitation Act by failing to accommodate his medical
                          needs.

        Count 5:          Robert Mueller and David Stock were deliberately indifferent
                          under the Eighth Amendment to Plaintiff’s serious medical
                          needs by not providing him with adequate access to showers and
                          failing to refer him to an emergency room.

        Count 6:          Correctional Officer Zerlinie was deliberately indifferent under
                          the Eighth Amendment to Plaintiff’s serious medical needs
                          when he failed to provide Plaintiff with medical attention for a
                          medical emergency.

        Count 7:          Wexford Health Sources, Inc. and John Baldwin (in his official
                          capacity as the Director of IDOC) were deliberately indifferent
                          under the Eighth Amendment to Plaintiff’s serious medical
                          needs by having policies and practices that prohibited Plaintiff
                          from obtaining adequate medical care.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

                                                   Discussion

                                                Counts 1 and 2

        Plaintiff states viable claims for deliberate indifference against the defendants in Counts 1

and 2. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir.

2016); Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (delay in treatment).

                                                    Count 3




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         5
       Plaintiff claims Robyn Weh was deliberately indifferent to his serious medical needs by

not providing Plaintiff with his pre-incarceration and post-incarceration medical files. He alleges

that the failure to provide those records made it difficult for him to receive medical care. However,

he does not allege Weh prevented medical care staff from receiving the medical records or that he

knew the failure to provide those records to Plaintiff would expose Plaintiff to any serious risk of

harm. Although Plaintiff alleges that some of his medical records were destroyed, he fails to allege

what records were destroyed and how that delayed or affected his treatment; he merely offers a

conclusory statement that the destruction of his records impacted his medical treatment, which is

not enough. Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009) (“courts should not accept as

adequate abstract recitations of the elements of a cause of action or conclusory legal statements”).

       Plaintiff also alleges in conclusory fashion that the lack of access to his medical file denied

him access to the courts. However, he does not allege that the withholding or destroying of his

medical records caused any actual or potential detriment to pursuing a meritorious claim in court.

To succeed on an access-to-courts claim, a prisoner must show actual injury. Thus, Plaintiff must

allege a connection between Defendant’s conduct and an “inability to pursue a legitimate challenge

to a conviction, sentence, or prison conditions.” Oritiz v. Downey, 561 F.3d 664, 671 (7th Cir.

2009). Plaintiff fails to allege such a connection. To the contrary, he attaches forty pages of

medical records in support of his Complaint, demonstrating that he has access to some medical

records to support his claim.       Accordingly, Plaintiff’s claim against Robyn Weh will be

DISMISSED without prejudice.

                                               Count 4

       Under the ADA, “no qualified individual with a disability shall, because of that disability

... be denied the benefits of the services, programs, or activities of a public entity, or be subjected



                                                  6
to discrimination by any such entity.” 42 U.S.C. § 12132 (2006). The RA likewise prohibits

discrimination against qualified individuals based on a physical or mental disability. See 29 U.S.C.

§§ 794-94e. The analysis under the ADA and RA is the same, except that the RA includes as an

additional requirement the receipt of federal funds, which all states accept for their prisons. Jaros

v. Illinois Department of Corrections, 685 F.3d 667, 671 (7th Cir. 2012) (citing 29 U.S.C. §

705(2)(B)). Discrimination under both includes the failure to accommodate a disability. Jaros,

684 F.3d at 672 (citation omitted).

       Plaintiff alleges that he is a qualified person with a disability due to his physical impairment

and that Defendants failed to make reasonable accommodations so that he could use the shower as

well as access the yard, law library, and bathroom. He further alleges that he was not provided

with wheelchair accessible living facilities, a specialized wheelchair, and other necessary medical

devices.   These allegations are sufficient to articulate a colorable ADA and/or RA claim.

Defendant Rob Jeffreys, in his official capacity as the current Director of IDOC, is the proper

defendant for Plaintiff’s ADA and/or Rehabilitation Act claim. See 42 U.S.C. § 12131(1)(b);

Jaros, 684 F.3d at 670, n. 2 (individual capacity claims are not available; the proper defendant is

the agency or its director (in his official capacity)). Accordingly, Plaintiff will be allowed to

proceed with Count 4 against Rob Jeffreys in his official capacity.

                                              Count 5

       Plaintiff also states a claim against Robert Mueller and David Stock. He alleges the

wardens were responsible for limiting showering hours, which prevented Plaintiff from showering

after bouts of incontinence and caused him to develop sores on his body. He also alleges they

refused to send him to an emergency room or provide him with medical care. Estelle v. Gamble,

429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016).



                                                  7
                                              Count 6

       Plaintiff also states a viable claim for deliberate indifference against Zerlinie. Although

Plaintiff alleges Zerlinie was aware that Plaintiff was wheelchair-bond and suffered from

degenerative damage to his spine, it is unclear from his Complaint whether his medical emergency

on April 5, 2018 was related to that serious medical condition. However, Plaintiff does adequately

allege that Zerlinie acted with deliberate indifference when he refused to provide him with medical

attention. As the Court is required to construe Plaintiff’s pro se Complaint liberally, see Turley v.

Rednour, 729 F.3d 645, 651 (7th Cir. 2013), Plaintiff’s deliberate indifference claim against

Zerlinie in Count 6 will proceed.

                                              Count 7

       Plaintiff alleges that Wexford and John Baldwin, as Director of IDOC, are responsible for

the supervision and operation of medical services at the prison (Doc. 1, pp. 10-11). However,

neither Wexford nor John Baldwin can be liable on this basis alone because respondeat superior

liability is not recognized under § 1983. Shields v. Illinois Dept. of Corr., 746 F.3d 782 (7th Cir.

2014) (citing Iskander v. Village of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982)). Thus, Plaintiff

fails to state a claim against Wexford and Baldwin when he merely alleges that they are responsible

for the actions of staff at Centralia. Wexford and Baldwin, in his official capacity, can only be

liable for deliberate indifference if an unconstitutional policy or practice that they implemented

caused the constitutional deprivation. Plaintiff cites to only vague policies and practices that

allegedly denied him access to medical treatment and equipment without pointing to a specific

policy or practice that is attributable to Wexford or IDOC and that caused his alleged constitutional

deprivation. See Olive v. Wexford Corp., 494 F. App’x 671, 673 (7th Cir. 2012) (allegation that

Wexford had a policy of “denying prison inmates adequate medical care” insufficient, as it did not



                                                 8
“identify any concrete policy, let alone an unconstitutional one”). These legal conclusions do not

state a claim for deliberate indifference against either Wexford or Baldwin, in his official capacity.

Accordingly, Count 7 will be DISMISSED without prejudice.

                                            Disposition

       IT IS SO ORDERED that Count 1 shall proceed against V. Santos, A. Garcia, Lisa Krebs,

and Jessica Kneleb. Count 2 shall proceed against Dana Shoemaker, Terry Dean, Tish Finney,

Becky Pickett, and Beverly Habbea. Count 4 shall proceed against Rob Jeffreys. Count 5 shall

proceed against Robert Mueller and David Stock. Count 6 shall proceed against Correctional

Officer Zerlinie. However, Count 3 is DISMISSED without prejudice against Robyn Weh.

Count 7 is also DISMISSED without prejudice as to Wexford Health Sources, Inc., John

Baldwin, and the Illinois Department of Corrections. The Clerk is DIRECTED to TERMINATE

Robyn Weh, Wexford Health Sources, Inc., John Baldwin, and the Illinois Department of

Corrections from the Court’s Case Management/Electronic Case Filing (“CM/ECF”) system. The

Clerk is DIRECTED to add Rob Jeffreys, IDOC’s current Director, as a Defendant for purposes

of Plaintiff’s ADA and RA claim in Count 4.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendants V. Santos, A.

Garcia, Lisa Krebs, Jessica Kneleb, Dana Shoemaker, Terry Dean, Tish Finney, Becky Pickett,

Beverly Habbea, Rob Jeffreys, Robert Mueller, David Stock, and Correctional Officer Zerlinie:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to each defendant’s place of employment as

identified by Plaintiff. If a defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take



                                                  9
appropriate steps to effect formal service on that defendant, and the Court will require that

defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure. As the Court is directing service of the Defendants, Plaintiff’s Motion for Service

of Process at Government’s Expense (Doc. 3) is DENIED as moot.

       IT IS FURTHER ORDERED that, if a defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with defendant’s current work

address, or, if not known, defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       Service shall not be made on the unknown defendants until such time as Plaintiff has

identified them by name. Plaintiff is ADVISED that it is Plaintiff’s responsibility to provide the

Court with the names and service addresses for these individuals.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated

in this Merit Review Order.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not



                                                10
independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).




       IT IS SO ORDERED.

       DATED: 10/1/2019

                                                       /s/ Staci M. Yandle
                                                       United States District Judge


                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  11
